Citation Nr: 0821120	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for dermatoses (also 
claimed as a skin disorder due to Agent Orange exposure). 

2. Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and November 2005 
rating decisions of the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO). In 
September 2004, service connection for dermatoses (also 
claimed as a skin condition due to Agent Orange exposure) was 
denied. In November 2005, service connection for PTSD was 
granted and a 30 percent rating was awarded, effective 
July 15, 2005. The veteran disagreed with the denial of 
service connection for the skin condition and the rating 
awarded for PTSD, and the current appeal ensued. 

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record in the claims folder. 

This case is ready for appellate review. 


FINDINGS OF FACT

1. The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as panic attacks, 
impairment of memory, with disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships. 

2. The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as school, family relations, judgment, or 
thinking; he does not exhibit obsessional rituals that 
interfere with routine activities, near-continuous panic, 
spatial disorientation, neglect of personal appearance or 
hygiene, or inability to establish and maintain effective 
relationships. 

3. There is no competent medical evidence to show that the 
veteran has a skin condition due to service or attributable 
to Agent Orange exposure. 



CONCLUSIONS OF LAW

1. The criteria for an initial schedular evaluation of 
50 percent, and no more, for PTSD have been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

2. A skin condition was not incurred in or aggravated by 
service, nor is it due to Agent Orange exposure. 8 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in January 2004 and July 2005.

As to the initial rating claim, the Board would point out 
that service connection for PTSD has been established and 
that an initial evaluation for that disorder has been 
assigned. Thus, the veteran has been awarded the benefit 
sought, and his claim has been substantiated. As such, 
38 U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended has been fulfilled. Id. Also, it is of noted that 
after being awarded an initial disability evaluation for this 
disorder, the veteran filed a Notice of Disagreement 
contesting the initial rating determination. The RO furnished 
the veteran a Statement of the Case addressing such 
evaluation, including notice of the criteria for a higher 
evaluation for PTSD, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal and submitting additional medical evidence in support 
of his appeal. See 38 U.S.C.A. §§ 5103A, 5104(a), 7105. Under 
these circumstances, VA fulfilled its obligation to advise 
and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal. See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in March 2006. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, private treatment records, and statements from the 
veteran and his spouse. The veteran was also given the 
opportunity to submit any additional records that he may 
have. As for the veteran's skin condition claim, the RO also 
sought VA medical records from the 1970's from the Des Moines 
and Iowa City VA Medical Centers, where he claimed to have 
received treatment for his skin condition. The RO contacted 
both medical facilities and was informed that upon checking 
the archives, records from the stated periods were not at 
either facility. All efforts to obtain those records were 
exhausted and any further attempt to locate these records 
would be futile as the records are not available. The veteran 
was notified by letter of the inability to locate those 
records, was told of where to send the records if he were 
able to locate them, and after testifying at an April 2008 
Travel Board hearing, the record was held open for 60 days in 
an attempt to associate any further records with the claims 
folder. See 38 C.F.R. § 3.159 (d). There are no known 
additional records or information to obtain. 

A hearing was offered and a Travel Board hearing was held and 
the veteran testified at the hearing in April 2008. As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claims.


Initial Increased Rating-PTSD

Service connection for PTSD was awarded a 30 percent rating, 
effective July 15, 2005. The veteran disagreed with the 
initial rating awarded, and the current appeal ensued. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 
38 C.F.R. § 4.130, Diagnostic Code 9411. 

After scrutinizing the evidence -which consists of VA 
psychiatric examinations of August 2005 and April 2007, a VA 
hospitalization report for treatment at the PTSD residential 
rehabilitation program from February 2006 to March 2006, and 
VA treatment records for PTSD outpatient treatment from 
January 2004 to April 2008--it is the Board's conclusion that 
the veteran's symptoms remain most consistent at a schedular 
criteria for 50 percent, and no more, throughout the appeal 
period. The evidence supports a 50 percent initial rating, 
and no more, for PTSD. 

In January 2004, the veteran was seen by VA to rule out PTSD. 
He had significant complaints which included intrusive 
thoughts about Vietnam, hypervigilance and anxiety about 
crowds and groups. He related that he was employed as a 
correctional officer and as a realtor. He did not report 
problems with work, but related that he had become more 
withdrawn. The assessment was probable PTSD with moderate 
symptoms. It was noted that he needed a medication evaluation 
and a follow up intake assessment. In February 2004, the 
veteran underwent the mental health intake and assessment. He 
related that he began to experience depression and was over 
emotional. He was irritable with family members and reported 
irritability at work, which he had been able to suppress. He 
related 17 years employment at the Department of Corrections 
(DOC) and had worked two jobs for the past 20 years. Mental 
status examination revealed the veteran to be alert and 
attentive and oriented in all spheres. His grooming was 
appropriate. His mood and affect were anxious. He had no 
unusual thought content. He had passive suicidal ideation 
without a plan. His insight and judgment were good. His 
memory was intact. It was noted that he was in need of a 
medication evaluation to stabilize his mood and sleep pattern 
and to decrease his irritability. The diagnosis was PTSD. His 
global assessment of functioning (GAF) was 50. In March 2004, 
he began individual and group mental health counseling. In 
individual counseling, he expressed some difficulty adjusting 
to antidepressant medications. He expressed feelings of 
lethargy. He stated that he was edgy and he thought he was 
more irritable with his family. He related that he was going 
to possibly move from a swing shift to a day shift at his job 
and was concerned about the impact on his PTSD symptoms. 
Mental status examination revealed the veteran to be casually 
groomed, alert, and cooperative. His affect was appropriate 
to the topics discussed. Insight and judgment were good. 
Suicidal and homicidal ideation were denied. The assessment 
was PTSD, moderate to severe. A GAF assessment performed that 
month was 55. 

VA group counseling was continued from March 2004 through 
June 2004 on a regular basis. In June 2004, he was seen for 
medication management. He requested a change of medication. 
He stated that he was previously on Paxil and discontinued 
taking it. He was started on a trial of Zoloft. He reported 
complaints of intrusive thinking, avoidant behavior, moderate 
startle response and increased irritability. Mental status 
examination revealed no bizarre behavior, no evidence of 
aphasia, and no delusions or hallucinations. He denied 
suicidal and homicidal ideation. He had intrusive thoughts 
and increased startle response. His affect was moderate 
depression, anxiety, and irritability. Insight and judgment 
was average. 

From July 2004 through September 2004, the veteran continued 
to attend weekly VA mental health group counseling. A mental 
health treatment plan was developed for the veteran in 
September 2004. It was noted that the veteran was often 
bothered by intrusive thoughts, that he consistently attended 
a PTSD support group, and that he also attended some one on 
one therapy sessions. His GAF was noted to be 55. The veteran 
continued his PTSD mental health group counseling on a weekly 
basis from September through December 2004. In December 2004, 
he was seen for medication management. He related that he had 
done better with Sertraline (Zoloft), but believed that he 
might need an increase to feel better. Zoloft was increased 
50 mg. 

From January 2005 to November 2005, the veteran consistently 
attended his VA PTSD mental health group counseling sessions. 
In June 2005, he was seen by VA for medication management. He 
related that he was having trouble with his marriage and he 
was also having trouble with his supervisor about being 
allowed to come to his appointments. He stated that he had 
recently been shifted from Zoloft to Effexor by his private 
primary care physician. The veteran had complaints of 
intrusive thinking, avoidant behavior, decreased sleeping, 
increased irritability, poor concentration, and moderate 
startle response. The examiner indicated that the veteran was 
to restart Zoloft and be reassessed. Lorazepam (Ativan) was 
also added as needed for stress. He was instructed to 
continue individual therapy. During his July 2005 medication 
management, he related more stress at work. His mental status 
was the same; however, his Zoloft medication was increased 
and Lorazepam remained at the same dosage for stress. 

The veteran underwent VA examination in August 2005. At the 
time of the examination, the veteran continued to work at the 
DOC as a corrections officer and as a realtor during the day. 
He related that his energy level had diminished and that was 
reflected in his real estate profession. He gave as an 
example that he formerly made between $18,000 and $20,000 per 
year in commissions. This income had dropped to approximately 
$6,000 per year. He stated that he no longer felt the desire 
to perform at the higher level. He did express an interest in 
getting back into elk hunting and tennis because his son had 
expressed interests in these areas. Mental status examination 
revealed the veteran spoke in a goal-directed manner and his 
affect was fully ranged and appropriate to the content. There 
were no soft signs of psychosis, nor were there any frank 
delusional or hallucinatory experiences. There was some 
suicidal ideation but it was not imminent. There was no 
homicidal ideation. Recent and remote memory were grossly 
intact. Judgment appeared adequate for the situation. The 
pertinent diagnosis was depression, secondary to marital 
difficulties not of service origin. His GAF due to depression 
was 55. 

The veteran was seen by VA for individual counseling in 
September 2005. The veteran expressed that he continued to 
work as a realtor as well as his position with the DOC. He 
continued to feel conflict with his supervisor at DOC, and he 
was not sure why. He liked working in the guard tower because 
he was alone in that duty. When asked about suicidal 
ideation, he acknowledged that he sometimes thought of being 
killed by the swat team when in the guard tower, so that it 
would look like an accidental death rather than a suicide. He 
stated that he would never act on the ideation for concern 
for his family. He related that he felt good about himself 
working on veterans projects as he could contribute something 
positive to others. He stated if he had secure income, he 
would leave his job at the DOC tomorrow. Mental status 
revealed the veteran to be alert, cooperative and oriented in 
all spheres. Affect was depressed. Insight and judgment were 
good. Suicidal ideation was verbalized, but intent was 
denied. He agreed to follow up more frequently with 
individual counseling. 

In October 2005, when the veteran was seen for VA medication 
management, he expressed that the Zoloft was not working as 
strongly as it previously did. His mental status remained the 
same, and the examiner determined that he was no longer 
responding to monotherapy and decreased his Zoloft and added 
Bupropion (Zyban) to his medications. He remained with 
Lorazepam for stress. 

By rating action of November 2005, PTSD was granted and a 
30 percent rating was awarded, effective July 2005. 

The veteran continued December 2005 and January 2006 PTSD 
mental health counseling. He also had a GAF assessment review 
in December 2005. His GAF assessment at that time was 41-50. 
A January 2006 VA medication management showed the veteran 
did not feel that Zyban was helping him and that it made him 
feel "spacey." A review of his progress notes showed that 
he had a good response to Citalopram (Celexa). He related 
that he continued to have stress at work. He was started on 
Celexa and Zyban was discontinued. 

From February 2006 to March 2006, the veteran was 
hospitalized and completed the VA PTSD Residential 
Rehabilitation Program. During his hospitalization, he 
related trouble with his anger which resulted in difficulties 
at home and at work. He related anger to the extent that he 
destroyed his own property, had loss of interest in life 
activities, and related insomnia to the extent that he did 
not know if he could maintain his employment. He attended all 
the coursework, was able to get in touch with many of his 
feelings, and revisited many feelings and experiences he had 
previously avoided. Suicidal thoughts did arise but were 
attended to, talked through, and connected with his military 
experiences. He reported no suicidal thoughts at the time of 
discharge. He stated that he did not know if he could 
continue work at the prison as it activated many of his PTSD 
symptoms. He stated that he would speak with his outpatient 
team to help him figure out options with his employment. At 
the time of discharge, he was found capable of returning to 
his position as a correction officer at the DOC. 

From March 2006 to July 2006, the veteran consistently 
attended his VA PTSD mental health group counseling sessions. 
March 2006 and July 2006, medication management remained 
consistent, with small changes in his medication due to 
complaints of feeling  tired. He only missed one counseling 
session during this period in April 2006. 

By VA rating decision of August 2006, the veteran was 
assigned a temporary 100 percent rating from February 2006 to 
March 2006 for hospitalization for the PTSD residential 
program. A 30 percent rating was reassigned from April 2006. 

From August 2006 to April 2008, the veteran consistently 
attended his VA PTSD mental health group counseling sessions. 
During this time period, he had medication management in 
October 2006, April 2007, and November 2007. In October 2006, 
he stopped Celexa and was started on Prozac. In April 2007, 
he was continued on the same medications. He explained that 
he was moved to a new position after he was written up on his 
job because he complained about his supervisor. The examiner 
explained that increased stimulation and increased anger 
could be a side affect of Prozac. 

The veteran underwent VA examination in April 2007. The 
veteran complained of the stressful nature of his work as a 
corrections officer due to the poor interaction with his 
supervisor. He related that he had attended the PTSD 
residential program in February 2006 to March 2006. He stated 
that prior to the program, he would kick in doors at home and 
knock holes in the wall. The program assisted in how to 
better control his anger. However, he continued to have 
further incidents at work and found it difficult to handle 
things satisfactorily with his supervisory staff. During the 
examination, he related that he had decided to take early 
retirement in June 2007. He also related that although he had 
worked days in real estate for 22 years, he had become less 
successful at this profession and he had decided to terminate 
his real estate license. Mental status examination revealed 
the veteran spoke with authority and good eye contact. He had 
no evidence of a thought disorder and no evidence of 
heightened anxiety, depression, or hypervigilance. The 
examiner stated that the veteran had increased stress from an 
employment perspective over the past two years, his symptoms 
were continuous about combat situations and he was readily 
being aware of anger. He had no remissions in his feelings, 
but was handling them in a more appropriate manner due to 
counseling and medication. The diagnosis was PTSD. His GAF 
was 52. 

In June 2007, the veteran discussed at his VA mental health 
counseling session that he had retired that month, and 
noticed no difference with regard to his PTSD symptoms. He 
talked about attending a family reunion with his siblings. In 
November 2007, his medication remained the same. During a 
counseling group that month, he discussed suicidal ideation 
when he related that he had been separated from a group on a 
hunting trip in 9 degree weather. In January 2008, during an 
individual counseling session, he discussed how he was coping 
with retirement. He stated that it was less than expected. He 
had many projects in mind, but he lacked the energy and 
motivation to do anything. He also related that his wife felt 
he could do more. He was encouraged to meet in individual 
counseling more frequently and to encourage his wife to join 
him in family counseling. 

The veteran testified at a Travel Board hearing before the 
undersigned VLJ in April 2008. He testified that he had sleep 
disturbances, restlessness, severe nightmares, irritability, 
anger, and sometimes felt distant from his family. He related 
that he had been married for quite a while and that he 
previously worked the swing shift. Now that he had retired 
from his job as a corrections officer, he testified that he 
was around his wife too much. He stated that he was depressed 
but not suicidal. He related problems with his memory and 
that he had panic attacks in restaurants. He testified that 
he was able to go to church, and belonged to a small 
congregation. However, he also related that he was unable to 
attend large sporting events where people had to wait in 
line. He stated that he attended PTSD counseling groups twice 
a week for more than one year. 

On this record, the Board considers the evidence to 
satisfactorily show symptoms of reduced reliability and 
productivity due to symptoms such as anxiety, depression, and 
disturbed mood as to establish a 50 percent, and no more, 
schedular evaluation. The evidence does not show deficiencies 
in most areas due to symptoms such as illogical speech, 
obsessional rituals, or near constant panic. Although bouts 
of anger were described early in his medical evidence, he 
felt anger regarding home and work and only exhibited it on 
limited occasions at home. He was able to control both his 
anger at home and work after starting medication and 
participation in the PTSD residential program. His judgment 
and insight were generally described as good, but he had some 
memory impairment. He had no visual or auditory 
hallucinations. Although he did have some suicidal ideation, 
they were described as passive in degree with no plan or 
attempt. For the most part, he had no homicidal ideation. He 
expressed homicidal ideation on only one occasion toward his 
supervisor, with no intent or plan. He did experience ongoing 
depression and nightmares. As such, the Board does not 
consider the disability picture presented to warrant an 
initial rating higher than 50 percent. 

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV). As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships. 
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers. A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job. A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work. 
See 38 C.F.R. § 4.130. 

In this case, the veteran's GAF scores have ranged from 41 to 
55, which reflect mostly moderate to some serious symptoms. 
Although his GAF was shown most recently to be 52 at his 
April 2007 VA psychiatric examination, and he complained that 
he had no remission in feelings, his symptoms seemed 
consistent throughout the appeals period, except that he 
appeared to be more aware of his problems with consistent 
medication and counseling. He was described as fully 
oriented, and not delusional, homicidal, or suicidal. While 
the veteran has problems with social situations, did not go 
out much, and expressed some marital problems, he has a good 
relationship with his son, he and his wife have been married 
for over 26 years, attend church, and he has attempted to 
become involved with his military unit from Vietnam and local 
veterans affairs. There is also no evidence of the following: 
obsessional rituals which interfere with routine activities; 
near continuous panic attacks, or any problems with his 
personal appearance or hygiene. Despite problems with his 
employment at the DOC and his desire to give up his real 
estate license, there has been no indication throughout the 
medical evidence during the appeals period, that his PTSD has 
prevented him from securing or maintaining employment. In 
fact, although sometimes problematic, he has been able to 
work two full time jobs at most times, and his problems with 
the DOC stemmed more from conflicts with his immediate 
supervisor, rather than an inability to continue to perform 
his duties. Performance evaluations from the DOC submitted by 
the veteran show that on his most recent evaluation, he 
received a satisfactory evaluation and he was rated as 
needing improvement in only two areas out of six employment 
rating levels. 

Given the foregoing, the Board must find that the veteran 
does not meet the criteria for the next higher rating of 70 
percent.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal. He was hospitalized on 
only one occasion during the appeals period and that 
hospitalization was for a PTSD Residential Rehabilitation 
Program. This is contemplated on a schedular basis. As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that the preponderance of the 
evidence favors an initial rating of 50 percent and no more, 
for PTSD. 




Service Connection-Agent Orange exposure 

The veteran asserts that service connection is warranted for 
dermatoses, also claimed as a skin disorder due to his 
exposure to Agent Orange. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

The veteran served in the Army in Vietnam from June 1969 to 
June 1971, and is presumed to have been exposed to Agent 
Orange. 38 U.S.C.A. § 1116(f). If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e). The Secretary of the Department of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994). See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

In the instant claim, service medical records are devoid of 
findings, treatment, or diagnosis of any skin disorder. On 
separation examination in June 1971, the veteran's skin was 
found to be clinically normal. He described his physical 
condition at that time to be good. 

After service, the veteran underwent a VA examination in 
June 1972. No complaints or findings related to his skin were 
made. 

The veteran submitted private treatment records from his 
private primary care physician from 1994 to 2003. A 
March 2001 physical examination specifically indicated an 
examination of the skin showed no atypical nevi. A 
September 2003, examination report shows complaints of a rash 
on the chest and face on and off since 1971 and increased 
with stress. Examination showed a reddened papular and a 
seborrhic rash on the cheeks, nose, and sternal areas. The 
assessment was rash, seborrhic, face and chest, rule out acne 
rosocea, etc. Nothing related to service, chloracne, or skin 
disorders related to exposure to Agent Orange were mentioned. 

In December 2003, the veteran was seen on an outpatient basis 
by VA for complaints of recent rashes or lesions of worry. 
Physical examination of the skin showed a patch of dry, 
erythematous papules in the sternal region only. There were 
also small, dry, flesh-colored papule located in the right 
lower inner orbit region. The diagnostic assessment was 
chronic dermatoses, chest region. 

Testimony was presented by the veteran at a Travel Board 
hearing in April 2008. He related that the skin condition was 
with him all the time and never went away. He stated that he 
had this condition since the mid 1970's and that it appeared 
cherry red with small bumps. He testified that he was treated 
for the skin condition initially in the mid 1970's. He also 
related that it was first treated at the Iowa City VA in 1978 
and he did not remember what he initially was being treated 
for, or whether there was a record made of the treatment, but 
he remembered being given medication for the skin condition 
at that time. He then related that the condition was not 
severe, and that he was being treated for alcohol abuse at 
the time, he did not know if that was what triggered his skin 
condition, but he remembered that it would flare up with 
anxiety and stress. He also testified that he did not 
remember having the condition in service, and that no doctor 
had told him that his skin condition was due to Agent Orange 
exposure. 

Although the veteran is diagnosed with dermatoses and has 
been treated for such, there is no evidence in service 
medical evidence that the veteran had this condition at any 
time in service. In fact, the veteran provided testimony at 
his Travel Board hearing that he never made complaints of a 
skin condition in service or received any treatment for 
dermatoses therein. He also testified that he did not 
remember having a skin condition in service. Moreover, the 
first evidence of a skin condition after service was in 1978, 
according to the veteran, and the first medical evidence of 
record of the condition was in 2003. The evidence that 
associates a claimed skin condition to service or Agent 
Orange exposure is only the veteran's allegation of such. The 
veteran's statements do not constitute competent medical 
evidence. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The 
veteran has not shown, nor claimed, that he possesses the 
medical expertise that is required to render a competent 
opinion as to actual diagnoses and/or medical causation. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinksi, 2 Vet. App. 492 (1992). 

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed dermatoses. Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4). In this case, however, there is no evidence 
linking the veteran's claimed disorder to service or Agent 
Orange exposure and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran. Accordingly, the Board finds that an etiology 
opinion is not "necessary." See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Here, there is no competent medical evidence of dermatoses 
that links the condition to any incident of service or to 
Agent Orange exposure, and therefore, the appeal as to 
dermatoses, claimed also as a skin condition due to Agent 
Orange exposure, or on a direct basis, is denied. See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating of 50 percent, and no more, for PTSD, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

Service connection for dermatoses, also claimed as a skin 
condition due to Agent Orange exposure, is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


